Citation Nr: 0213595	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Basic eligibility for receipt of educational assistance 
benefits under Chapter 35, Title 38, United States Code.

3.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970, with service in the Republic of Vietnam from July 1969 
to July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

This case was previously before the Board in June 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

The Board notes that, in June 1998, the veteran filed a claim 
for service connection for esophageal cancer, claimed as due 
to exposure to Agent Orange in the Republic of Vietnam.  That 
claim was denied by the RO in a decision of July 1998.  He 
did not initiate an appeal of that decision by filing a 
Notice of Disagreement.  The veteran died on November 2, 
1998, prior to the expiration of the one-year period in which 
he could initiate an appeal.  Consequently, the claim was 
pending at the time of his death.  The claims filed by the 
veteran's survivor were within two years of his death, and 
specifically indicated that accrued benefits were sought.  In 
a rating decision of January 2002, the RO denied entitlement 
to service connection for esophageal cancer for the purpose 
of accrued benefits.  The veteran's survivor (one of the 
claimants in this case) voiced no disagreement with that 
decision.  Accordingly, the sole issues currently before the 
Board are those noted on the title page of this decision.  

The Board notes that, in addition to the aforementioned 
benefits, the appellant seeks entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1318(b).  In that regard, the Board has imposed 
a temporary stay on the adjudication of such claims in 
accordance with the direction of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. 
Aug. 16, 2001).  In that decision, the Federal Circuit 
directed the Department to conduct expedited rulemaking which 
would either explain why certain regulations [38 C.F.R. 
§ 3.322 and 38 C.F.R. § 20.1106] are inconsistent on the 
"hypothetical entitlement" issue, or revise the regulations 
so that they are consistent.  The temporary stay on 
adjudication of certain 38 U.S.C.A. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The veteran died on November 2, 1998.

2.  According to a certified abstract of the Certificate of 
Death, the cause of the veteran's death was adenocarcinoma of 
the distal esophagus.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.

5.  At the time of his death, the veteran is not shown to 
have had a total disability deemed to be permanent in nature 
resulting from a service-connected disability.   


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2001).

2.  As to the issue of entitlement to Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
Chapter 35, the appellant has not submitted a claim which has 
legal merit.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on November 2, 1998.  According to a certified 
abstract of the Certificate of Death, the cause of the 
veteran's death was adenocarcinoma of the distal esophagus.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of esophageal 
or liver cancer.  At the time of the veteran's service 
separation examination in July 1970, all body systems were 
essentially within normal limits, and no pertinent diagnoses 
were noted. 

During the course of VA outpatient treatment in early May 
1998, the veteran complained of increasing symptoms of 
epigastric discomfort, characterized by "belching" and 
reflux-type symptoms.  Additionally noted was that the 
veteran's latest stool had come back with three "positives" 
for occult blood.  

During the course of VA outpatient treatment in early June 
1998, it was noted that the veteran had been diagnosed with 
distal esophageal adenocarcinoma in May of 1998.  Staging 
CT's revealed no evidence of disease outside the veteran's 
esophagus. There was no evidence of liver involvement, though 
liver function tests were pending.  A biopsy revealed the 
presence of well-differentiated adenocarcinoma.  Staging 
evaluation was consistent with "probably" T2, N0M0 esophageal 
carcinoma.  

During the course of a VA medical consultation in June 1998, 
it was noted that the veteran had experienced a history of 
epigastric pain while eating since March of 1998.  EGD 
conducted in May 1998 revealed a small esophageal lesion, 
which was firm and malignant in appearance, at approximately 
39 centimeters in the distal esophagus near the 
gastroesophageal junction.  Biopsies were positive for 
well-differentiated adenocarcinoma.  A CT scan of the chest, 
abdomen, and pelvis done in early June 1998 revealed no 
evidence of liver or adrenal metastases.  The clinical 
impression was of a Stage T2, N0M0 well-differentiated 
adenocarcinoma of the gastroesophageal junction, with no 
evidence of regional adenopathy or distant metastases.  

VA records of hospitalization covering the period from August 
to October 1998 show treatment during that time for 
esophageal cancer, with metastases to the liver.  The veteran 
died in November 1998. 

In correspondence of late March 2000, a VA physician wrote 
that the veteran had been diagnosed with adenocarcinoma of 
the esophagus in April 1998.  Reportedly, the veteran's tumor 
progressed shortly after treatment to obstruct his esophagus, 
requiring feeding jejunostomy.  Additionally noted was the 
presence of metastases to the liver.  

During the course of an RO hearing in November 2000, the 
veteran's spouse and daughter offered testimony regarding the 
alleged etiology of the veteran's fatal esophageal cancer.  

In a report of August 2001, a VA physician stated that he had 
reviewed the veteran's claims folder and various other 
clinical information.  Based on that information, it was 
noted that the veteran had been diagnosed with a well-
differentiated adenocarcinoma of the gastroesophageal 
junction in May 1998.  Staging evaluation revealed spread of 
the cancer to the veteran's lymph nodes, with resulting 
treatment in a palliative fashion with radiation and 
chemotherapy.  The veteran suffered from progressive spread 
of his malignancy, which involved his liver.  The veteran was 
treated in a supportive and palliative fashion, and in late 
October 1998, was admitted to the Manchester, New Hampshire 
VA Medical Center.  The veteran was subsequently discharged 
home for terminal care, where he expired on November 2, 1998.

In the opinion of the evaluating VA physician, it was 
unlikely that the veteran's esophageal carcinoma was related 
to his military service or exposure to Agent Orange.  
Currently, there was no scientific or epidemiologic evidence 
to support such a link.  A Medline literature review had 
failed to show even a single article supporting a causal 
relationship between esophageal adenocarcinoma and Agent 
Orange.  While it was possible that future research might 
bring new understanding of the causes of esophageal 
carcinoma, as of the present, it was not possible to conclude 
that there was a link between the veteran's dioxin exposure 
and the cancer which led to his death.  

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's service in 
the Republic of Vietnam, and exposure to Agent Orange, caused 
or contributed in some way to his death from esophageal 
cancer.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  Moreover, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a malignant tumor (i.e., cancer) becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
was no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Finally, 
service connection may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

In addition to the above, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, acute and 
subacute peripheral neuropathy, respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea), soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), or diabetes mellitus 
(Type II).  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001).  
With the exception of diabetes mellitus, these diseases shall 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne, other acne disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2002).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2001).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001). 

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of esophageal cancer or liver disease.  It is clear 
that, based on the evidence of record, the veteran suffered 
from neither of those disabilities at a point in time in any 
proximity to his active military service.  The earliest 
clinical indication of the presence of cancer of any kind is 
revealed by VA records dated in 1998, almost 20 years 
following the veteran's discharge from service.  

The appellant argues that the veteran's fatal esophageal 
cancer was in some way related to his exposure to Agent 
Orange while in the Republic of Vietnam.  In that regard, it 
should be noted that esophageal cancer is not one of those 
specified disabilities for which service connection might be 
granted on a presumptive basis based on exposure to Agent 
Orange.  Moreover, following a review of the veteran's claims 
folder and various other clinical information, a VA 
physician, in August 2001, opined that it was "unlikely" that 
the veteran's esophageal cancer was in any way related to his 
military service or exposure to Agent Orange.  Nor was there 
any scientific or epidemiologic evidence to support such a 
link.  Based on such findings, the VA examiner was unable to 
conclude that there was, in fact, a link between the 
veteran's dioxin exposure and the (esophageal) cancer which 
led to his demise.  Under such circumstances, and absent 
evidence that a service-connected disability or disabilities 
caused or contributed substantially or materially to the 
veteran's death, service connection for the cause of death 
must be denied.

Turning to the issue of entitlement to Dependents' 
Educational Assistance pursuant to the provisions of 
38 U.S.C. Chapter 35, the Board notes that a child or 
surviving spouse of the veteran will have basic eligibility 
for such benefits where the veteran was discharged under 
other than dishonorable conditions, and had a permanent and 
total service-connected disability in existence at the date 
of death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.807(a) (2001). 

As indicated above, at the time of the veteran's death, 
service connection was not in effect for any disability.  
Moreover, the appellant has failed to show that the cause of 
the veteran's death, esophageal cancer, was in any way the 
result of any incident or incidents of his period of active 
service, including exposure to Agent Orange in the Republic 
of Vietnam.  Absent such evidence, the Board finds that the 
appellant's claim for entitlement to Dependents' Educational 
Assistance Benefits is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and the enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim or claims for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the appellant in the development of all 
facts pertinent to her claim.  To that end, in correspondence 
of July 2001, the appellant was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been procured.  Accordingly, the Board is of 
the opinion that no further duty to assist the appellant 
exists in this case. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for receipt of educational assistance benefits 
under Chapter 35, Title 38, United States Code, is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

